By
JOHNSON, J.,
specially concurring.
This action is in the nature of trover at common law. As understood in modern practice, the gist of this action is the conversion of a chattel, the property of the plaintiff, of which he had or at least was entitled to the possession, at the time it came to the hands of the defendant. (9 Bac. Abr. 629.) The action being founded upon a conjoint right of property and possession, any act *503of a defendant which negatives or is inconsistent with such right amounts in law to a conversion. The question is, does he exercise a dominion over it in exclusion, or in defiance, of plaintiff’s right ? If he does, that is in law a conversion, be it for his own or another person’s use. (Ib. 630 ; 5 Cowen, 325.)
If a party have illegally taken away or wrongfully assumed the right to goods in the manner which in the very taking or mode' of performance constituted a conversion, then no further step is in general necessary, because the right to sustain an action of trover is in that case already complete. But in a case w'here the original taker was lawful, and the detention only illegal, it is absolutely necessary, and it is in most cases advisable, in order to secure sufficient evidence of a tortious conversion on the trial, to give a formal notice of the owner’s right to the property and possession, and make a formal demand in writing of the delivery of such possession to the owner. (1 Chit. Pr. 565-6.) Later authority holds that the demand need not be in writing. But where there has been an actual conversion it is not necessary to prove a demand and refusal, (which is merely an evidence of a conversion) as if, for instance, a person purchase another’s goods from one having no right to sell them and takes them into his possession, it is assuming upon himself the property and right of disposing of another’s goods, and amounts to a conversion. (1 Dever. N. C. R. 308.)
This statement of the law will not be questioned. Plow, then, stands this case upon the facts about which there is no dispute ? Tritle, for himself and his codefendants, composing “ The Peta-luma Mill Company,” had in good faith bought the wood from parties who, it is shown, had no authority to cut or carry it away from the possession of the plaintiff. Ellis, the attorney of plaintiff, called upon Tritle, stated his authority, and the claim which plaintiff made to this wood. In the conversation that followed, Tritle stated in substance that “ he had bought and paid for it, and did not intend to pay for it again, and would use it.” These declarations of his most certainly brings it within the rule stated, which amounts to an actual conversion, and no formal demand for the delivery of the wood was necessary. Therefore, I do not *504consider it necessary to go into the further inquiry as to the question of demand, certainly not for the purpose of either attacking or defending views heretofore expressed by the Court in reference to another and entirely distinct character of action — as to demand under our statutory proceeding of claim and delivery of personal property — when it must be seen that the character of the actions are so essentially different. If the questions made and determined in the case of Perkins v. Barnes, referred to, are not already the settled law of this Court, I prefer that it shall be done at some future time when the question properly arises.z
I see no sufficient ground of error in respect to other points made by appellants, and hence must concur in the judgment of affirmance.